UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8531



WAYNE ALLEN STRICKLAND,

                                            Plaintiff - Appellant,

          versus

OFFICER BANICK, Roanoke City Police Department,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1283-R)


Submitted:   May 16, 1996                   Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Wayne Allen Strickland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint. The dis-

trict court's dismissal without prejudice is not appealable. See
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). In ascertaining whether a dismissal with-

out prejudice is reviewable in this court, the court must determine

"whether the plaintiff could save his action by merely amending the

complaint." Id. at 1066-67. A dismissal without prejudice could be

a final, appealable order if "no amendment [to the complaint] could

cure the defects in the plaintiff's case." Id. at 1067.
     Since Appellant could have amended his complaint to assert

some claims, we dismiss the appeal for lack of jurisdiction because

we find the order is not appealable.   We dispense with oral argu-
ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                2